IN THE UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT


                                       No. 99-50868
                                     Summary Calendar


ANDREA PEREZ,

                                                            Plaintiff-Appellant,

                                             versus
KENNETH S. APFEL, COMMISSIONER
OF SOCIAL SECURITY,

                                              Defendant-Appellee.
                 ___________________________________________

                     Appeal from the United States District Court
                         for the Western District of Texas
                           USDC No. A-98-CV-785-AA
                 ___________________________________________
                                   April 19, 2000
Before POLITZ, WIENER, and EMILIO M. GARZA, Circuit Judges.
PER CURIAM:*

       Andrea Perez appeals the district court’s affirmance of the denial of her

application for supplemental security income. She contends that the administrative law
judge failed to address adequately her complaints of pain. The ALJ considered Perez’s

subjective complaints of pain and then determined that the objective medical evidence




       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
was inconsistent with those subjective complaints.2 It was within the ALJ’s discretion
to discount Perez’s complaints of pain based on her daily activities considered in

combination with her medical records.3

      Perez maintains that the ALJ failed to consider her additional problems,
individually and the combination thereof, which affect her ability to work, including her

mental limitations, arthritis, anxiety, neurosis, depression, and restrictions on bending

and stooping. The record reflects that the ALJ considered all of the evidence presented

at the administrative hearing as well as all of Perez’s medical records and subjective
complaints. The ALJ determined that her mental impairment was not severe and that
although her degenerative disc disease and urinary tract infection were, these
impairments did not limit her ability to perform light, unskilled work. These findings

are supported by substantial evidence.4
      Perez also submits that the Commissioner failed to prove that there were jobs in

significant numbers in the national economy that she could perform. The vocational
expert testified that a person with Perez’s age, education, and work experience could
perform alternative jobs with a light exertional level which existed in significant

numbers in the national economy, including assembly worker, cafeteria worker, bus

person, counter attendant, general office helper, and laundry worker; the vocational
expert also testified that she could perform the job of an order filler with a sedentary


      2
       Hollis v. Bowen, 837 F.2d 1378 (5th Cir. 1988).
      3
       Griego v. Sullivan, 940 F.2d 942 (5th Cir. 1991).
      4
       Anthony v. Sullivan, 954 F.2d 289 (5th Cir. 1992).

                                              2
exertional level. Although the vocational expert testified that a hypothetical person
who could not understand verbal and written instructions could not perform the above

jobs, the ALJ determined that Perez was capable of understanding and following both

verbal and written instructions. Perez offered no evidence that she could not perform
the work identified by the vocational expert.5

      Perez also contends that the ALJ erred in determining that a second psychiatric

evaluation was not necessary. The administrative record contained no medical

evidence which conflicted with the first psychiatric evaluation. Accordingly, the ALJ
did not err in determining that a second psychiatric evaluation was not necessary in
order for him to reach his decision.6
      AFFIRMED.




      5
       Selders v. Sullivan, 914 F.2d 614 (5th Cir. 1990).
      6
       Pierre v. Sullivan, 884 F.2d 799 (5th Cir. 1989).

                                               3